Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shwikar Ali Abdelkader appeals the district court’s order granting Defendant’s summary judgment motion on her religious discrimination and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Abdelkader v. Sears Roebuck & Co., No. 1:10-cv-00511-BEL (D. Md. filed Jan. 20, 2011; entered Jan. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.